ORDER
PER CURIAM.
The plaintiff, Grace Colton, appeals from summary judgment entered in favor of the defendant, Club Fitness, Inc., by the Circuit Court of St. Louis County on the plaintiffs claim of negligence arising from her injury at the defendant’s health club. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).